11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Judith Caperton                               * From the 350th District Court
                                                Taylor County,
                                                Trial Court No. 10011-D.

Vs. No. 11-15-00021-CV                        * March 12, 2015

Serenity Foundation of Texas d/b/a            * Per Curiam Memorandum Opinion
Serenity House, Monica Montez, and             (Panel consists of: Wright, C.J.,
Brian Hudspeth,                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.